Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 11/28/2018.
2.	Claims 1-20 are pending in this application. Claims 1, 12 and 17 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al (“Penilla” US 10,453,453).


retrieving, by a computer device, biometric data of a person, the biometric data being retrieved from sensors that collect the biometric data from the person (see col. 17, lines 38-42; “the analysis of voice, analysis of touch, analysis of gestures, analysis of facial recognition, and other combined biometric analysis will allow the vehicle to provide the most optimal vehicle response, and input”);
determining, by the computer device, an emotional state of the person based on the biometric data; comparing, by the computer device, question information of a question to the emotional state; and determining, by the computer device, if a particular time is a preferred time to ask the user the question based on the results of the comparing (see col. 22, line 63 to col. 24, line 67; "The templates can be saved in memory of the vehicle, and utilized when determining whether the user is in a particular state of mood…Once the vehicle is in normal use, as commands, inputs or response are provided to the vehicle, the vehicle can refine the response for the user, e.g., the user profile…if threshold percentage of conditions exist, the electronics/systems of the vehicle can provide verbal feedback/output to the user”). 

Regarding claim 2, Penilla discloses further comprising: generating, by the computer device, a profile of the person based on the biometric data and responses to 

Regarding claim 3, Penilla discloses wherein the profile includes a pattern of behavior of the person (see fig 2, 131). 

Regarding claim 4, Penilla discloses further comprising: asking, by the computer device, the person the question after the determining if the particular time is the preferred time results in a determination that it is the preferred time; and receiving, by the computer device, a response to the question from the person, wherein the pattern of behavior includes (i) prior responses to prior questions, and (ii) the biometric data concurrent with the prior responses (see col. 2, lines 25-60 “a user's tone of voice is analyzed to determine matches in predefined tones. The tones, in some embodiments, 

Regarding claim 5, Penilla discloses further comprising: asking, by the computer device, the person the question after the determining if the particular time is the preferred time results in a determination that it is the preferred time; receiving, by the computer device, a response to the question from the person; and updating, by the computer device, the profile with the response (see fig 25 and col. 53, line 27 to col. 54, line 10; “Voice profiles to vehicle response mapping 2416 is also stored or processed, along with learning logic 2418. In one embodiment, tone identifiers (IDs) are used for specific voice profiles. Thus, based on the user voice input, the tone is identified along with a corresponding voice profile. Using the voice profile, it is possible to map to a vehicle response. Over time, these inputs can be refined using learning logic, so that the response can change or mold as the user's behavior changes, e.g., as the user ages or as the user's day is going, or based on time of day, based on type of month, or simply because the user changes his behavior.”). 

Regarding claim 6, Penilla discloses wherein the determining if the particular time is the preferred time is also based on time of day (see fig 25 and col. 53, line 27 to col. 54, line 10; “Over time, these inputs can be refined using learning logic, so that the response can change or mold as the user's behavior changes, e.g., as the user ages or as the user's day is going, or based on time of day, based on type of month, or simply because the user changes his behavior.”). 

Regarding claim 7, Penilla discloses wherein the determining if the particular time is the preferred time is also based on day of the week (see fig 25 and col. 53, line 27 to col. 54, line 10; “Over time, these inputs can be refined using learning logic, so that the response can change or mold as the user's behavior changes, e.g., as the user ages or as the user's day is going, or based on time of day, based on type of month, or simply because the user changes his behavior.”). 

Regarding claim 8, Penilla discloses further comprising: gathering, by the computer device, social network data related to the person, wherein the determining if the particular time is the preferred time is also based on the social network data (see col. 48, lines 1-19 “social network website” and col. 69, line 44 to col. 70, line 11; e.g., real-time data is obtained from cloud processing; including social media data). 

Regarding claim 9, Penilla discloses wherein the social network data includes content being viewed by the person at the particular time (see col. 48, lines 1-19 “social network website” and col. 69, line 44 to col. 70, line 11; e.g., real-time data is obtained from cloud processing; including social media data). 

Regarding claim 10, Penilla discloses further comprising: asking, by the computer device, the person the question after the determining if the particular time is the preferred time results in a determination that it is the preferred time; and receiving, by the computer device, a response to the question from the person (see col. 22, line 63 

Regarding claim 11, Penilla discloses wherein the computer device includes software provided as a service in a cloud environment (see fig 1, 120). 

	Claims 12-16 are similar in scope to claims 1-2, 5, 8, 10 respectively, and are therefore rejected under similar rationale.

Claims 17-19 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.

Regarding claim 20, Penilla discloses wherein the pattern of behavior includes (i) prior responses to prior questions, and (ii) the biometric data concurrent with the prior responses (see col. 2, lines 25-60 “a user's tone of voice is analyzed to determine matches in predefined tones. The tones, in some embodiments, are matched to voice profiles that determine or correlate to a selected vehicle response”).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aimone et al (US 2014/0223462) teach in para [0213] and [0072] "A semantic analyzer may be used to determine the emotional tone of the post. The user's brainwaves may be analyzed and compared to the text."

Gates et al (US 10,514,766) teach “generate a user-specific emotional state profile, wherein generating the user-specific emotional state profile comprises comparing the user's behavior against the generic model (see claim 15).”

Grover et al (US 10,796,561) teach “the profile of the person, and a result of the comparison by applying weighting rules to determine at least one weighted value, where the weighted value is determined according to a first cognitive dimension of an emotional and biological condition of the person and a second cognitive dimension of a situational and contextual condition surrounding the person (see the ‘Summary’).”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174